         Case 7:20-cr-00651-PMH
Case 7-20-cr-00651-PMH-1         Document
                            Document      40 in
                                     39 Filed  Filed 07/30/21
                                                  NYSD         Page 1 of 1Page 1 of 1
                                                        on 07/29/2021
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                    United States District
                                                       Granted.            Courthouse response due 8/19/2021.
                                                                    Government's
                                                    300 Quarropas Street
                                                       Defense
                                                    White           counsel
                                                          Plains, New           shall advise the Court by letter by
                                                                       York 10601
                                                       8/23/2021 if further response is requested.
                                                     July 29, 2021
                                                       SO ORDERED.
 BY ECF & EMAIL                                        _______________________
                                                       Philip M. Halpern
 The Honorable Philip M. Halpern                       United States District Judge
 United States District Judge
 Southern District of New York                         Dated: White Plains, New York
 300 Quarropas Street                                         July 30, 2021
 White Plains, New York 10601

        Re:    United States v. Queotis Campbell, 20 Cr. 651 (PMH)

 Dear Judge Halpern:

         On or about July 16, 2021, defense counsel submitted a supplemental sentencing
 submission in advance of the sentencing of Queotis Campbell. By order dated July 22, 2021, the
 Court directed the Government to file a response to defense counsel’s July 16 submission no later
 than today.

         The Government respectfully requests an extension of time until August 19, 2021 to file
 its response, to permit the Government to research additional issues that will be helpful for the
 Court’s consideration of this issue. The Government has conferred with defense counsel, Ben
 Gold, who consents to this request, with the understanding that he would like an opportunity to
 respond to the Government’s supplemental letter if necessary.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney

                                             By:     /s/ Stephanie Simon
                                                     Stephanie Simon / Derek Wikstrom
                                                     Assistant United States Attorneys
                                                     Tel: (914) 993-1920 / 1946


 Cc:    Ben Gold, Esq.
